731 N.W.2d 772 (2007)
Timothy E. WAUN and Deanna Waun, Plaintiffs-Appellees,
v.
UNIVERSAL COIN LAUNDRY MACHINE, L.L.C., Stephen M. Bean, and Frederic M. Bean, Defendants-Appellants.
Docket No. 132404. COA No. 267954.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the September 26, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court, prior to the completion of proceedings ordered by the Court of Appeals.